UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4907


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERIF AKANDE, a/k/a Sharif Akande, a/k/a Reef, a/k/a Reef
Wall,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00288-RWT-2)


Submitted:   November 25, 2015            Decided:   December 7, 2015


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. Mitchell, Jr., BRENNAN MCKENNA MANZI SHAY LEVAN
CHARTERED,   Greenbelt, Maryland,  for   Appellant.    Rod  J.
Rosenstein, United States Attorney, Thomas P. Windom, David I.
Salem, Assistant United States Attorneys, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sherif     Akande    appeals    his    199-month    sentence       imposed

following his plea of guilty to conspiracy to commit bank fraud,

two counts of bank fraud, and aggravated identity theft.                 Akande

challenges    the     district   court’s   calculation    of     his   advisory

Sentencing Guidelines range.          The Government contends that any

such errors would be harmless even if they occurred, because

they had no effect on the sentence the district court imposed.

We agree with the Government and affirm the district court’s

judgment.

     We may proceed directly to an assumed error harmlessness

inquiry     without    assessing    the    merits   of   each     of   Akande’s

challenges.     United States v. Gomez-Jimenez, 750 F.3d 370, 382

(4th Cir.), cert. denied sub nom. Juarez-Gomez v. United States,

135 S. Ct. 305 (2014), and cert. denied, 135 S. Ct. 384 (2014).

“A Guidelines error is considered harmless if we determine that

(1) ‘the district court would have reached the same result even

if it had decided the guidelines issue the other way,’ and (2)

‘the sentence would be reasonable even if the guidelines issue

had been decided in the defendant’s favor.’”                    Id.    (quoting

United States v. Savillon-Matute, 636 F.3d 119, 123 (4th Cir.

2011)).

     In this case, the district court explicitly stated on the

record that it would have given Akande a 199-month sentence even

                                      2
if    it   had    calculated      his   Guidelines           range    differently.      The

district court also discussed each of the applicable 18 U.S.C.

§ 3553(a) (2012) sentencing factors in detail and explained at

length why it considered a 199-month sentence necessary.                              Given

the    thoroughness        of    the    district       court’s       reasoning    and   the

deferential standard of review we apply when reviewing criminal

sentences, Gall v. United States, 552 U.S. 38, 41, 51 (2007), we

conclude that Akande’s sentence would be reasonable even if all

disputed     issues       were    resolved        in   his    favor.      See    Savillon-

Matute, 636 F.3d 119 at 124.                      Therefore, both prongs of the

above      test   are   met,     and    any   error      in     the    district    court’s

Guidelines calculation was harmless.

       Accordingly, we affirm the judgment of the district court.

We    dispense     with    oral    argument        because      the    facts    and   legal

contentions       are   adequately       presented       in     the    materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                              3